DETAILED ACTION
	Claims 5-10, and 12-17 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 5-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. (US Publication 2008/0073085 A1; herein “Lovell”) in view of Cunningam (US Patent 6,419,278 B1; herein “Cunningham”) with the teachings of Varkey (US Publication 2016/0186507 A1; herein “Varkey”).

	In regards to claim 5, Lovell discloses: A method for retrieving from a well of a spoolable tube (at least abstract and paragraphs [0006, 0023-0031], which introduces retrieving the spoolable tube via a connector element; retrieval of element 60), comprising: 
exposing a free end of the tube extending above a surface end of the well (see at least paragraphs [0026-0030]);  U. S. Pat. Appl. No. 16/416,129 Atty. Docket No. ZIL-16-O6US 
Page 2inserting a longitudinal extension of a splice connector (at least 210) into the free end of the tube (at least 212 and/or 214), the splice connector having a completely solid filled, impermeable cross-section (at least paragraphs [0023, 0032-0035, 0046-0047, 0059] introduces for the cross-section of the splice connector, as shown in figures 3-4, to be a completely filled, impermeable cross-section; see at least MPEP 608.02, section IX) wherein the splice connector is bendable so as to be spoolable onto a winch which contains the spoolable tube (see at least paragraphs [0039-0055] and figures 1-7, which introduces bending of the connector 210 with respect to the tubing 212, 214), the splice connector comprising a center portion (at least 226) having an outer diameter (of at least 226) equal to an outer diameter of a tube (outer diameter of tube at least 212, as shown in at least figure 3), the splice connector comprising a longitudinal extension extending in each longitudinal direction outwardly from the center portion (as shown in the figure 4A illustration herein below), the longitudinal extensions comprising a plurality of spaced apart segments (as shown in the figure 4A illustration herein below) having an outer diameter equal to an inner diameter of the tube (as shown in at least figure 3) and a plurality of longitudinally spaced apart crimp grooves (at least 222, as shown in the figures 3-4) disposed between the spaced apart segments (segments which are longitudinally adjacent to at least 222, as further depicted in the figure 4A illustration herein below);
crimping the tube into the crimp grooves in the splice connector (at least paragraphs [0042-0044, 0061-0063] and figures 1 & 3-6, introduces the connector 210 to be secured to the coiled tubing 212, 214 via crimping); and
retracting the tube by withdrawing the tube and splice connector onto the winch until disposed above a wellhead at an upper end of the well (at least abstract and paragraphs [0006, 0023-0031] and figures 1-7, introduces retrieving the spoolable tube via a connector element until above wellhead).


    PNG
    media_image1.png
    766
    648
    media_image1.png
    Greyscale

However, Lovell appears to be silent in regards to: A method for retrieving an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; 
wherein a transition between the spaced apart segments and the crimp grooves is square;
retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well.
Nonetheless, the teachings of Cunningham introduces a splice connector for coupling elements. Cunningham discloses: wherein a transition between the spaced apart segments (at least 46) and the crimp grooves (at least 28) is square (at least figures 7-8 & 11-13 and column 4, lines 38-59 introduces “In accordance with a principal feature of the present invention, and as best seen in the enlarged view of FIG. 7, each of the fitting shank grooves 28 is basically a "square-cut" groove”; at least column 5, lines 17-35 introduces “…shrink-deformation of collar 36 thus radially compresses that portion of hose 34 telescopically axially overlapping fitting 26 and forces the wall inner surface 72 of hose 34 to bulge into and thereby partially penetrate each of the grooves 28”; the 90 degree transitioning between the two elements defines the transitioning to be square as square is defined by https://www.merriam-webster.com/dictionary/square as “an instrument having at least one right angle and two straight edges used…”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell to include the teachings of Cunningham, by modifying the transition between the spaced apart segments and the crimp grooves taught by Lovell to include for the transition between the elements to be square taught by Cunningham as it appears that the claimed invention would perform equally well with the disclosed modification(s). “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”. Id. at 417, 82 USPQ2d at 1396 & MPEP §2141, subsection I.
	Furthermore, Lovell in view of Cunningham with the teachings of Kobylinski appear to be silent in regards to: A method for retrieving an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well.
	Varkey teaches a deployment/retrieval system for a downhole electric submersible pump using tubing connector(s). Varkey discloses: A method for retrieving an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well (at least figures 7-14, abstract and paragraphs [0025-0027, 0038-0048, 0063-0072], introduces retrieving a ESP that is coupled to the end of a spoolable tube via a connector element, where the ESP is disposed above a wellhead).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningham to include the teachings of Varkey, by modifying the wellbore retrieval apparatus comprising of splice connector taught by Lovell in view of Cunningham to include for an ESP to be retrieved taught by Varkey to allow for doing a workover or different wellbore operation to be conducted for purposes of improving the hydrocarbon production operation.

	In regards to claim 6, Varkey further discloses: reinserting the ESP into the well to a depth enabling a selected length of the tube to extend above the well head; securing the tube longitudinally in the wellhead; and exposing electrical conductors in the extended tube to make electrical connection to the ESP in the well (see figures 1-7, abstract and paragraphs [0025-0031 and 0044-0061]).

	In regards to claim 7, Varkey further discloses: wherein a spacer is connected between the end of the tube and the ESP, the spacer having a length selected to adjust for a length of the tube removed during the retrieval of the ESP from the well (see paragraphs [0028, 0059, 0093] and claim 10).

	In regards to claim 8, Lovell further discloses: wherein the crimping comprising making a first crimp at each crimping groove followed by a second crimp at each crimping groove rotated 90 degrees from the first crimp (as shown in figures 3-6).

	In regards to claim 9, Varkey further discloses: closing a valve in the wellhead; and retrieving the ESP from a lubricator coupled to the wellhead (as disclosed in figure 9 and paragraphs [0063-0069]).

	In regards to claim 10, Lovell further discloses: wherein the splice connector (210) comprises: a center portion having an outer diameter equal to an outer diameter of a tube of the tubular encapsulated cable; a longitudinal extension extending in each longitudinal direction outwardly from the center portion, the longitudinal extensions comprising a plurality of spaced apartU. S. Pat. Appl. No. 16/416,129Atty. Docket No. ZIL-16-O6USPage 3 segments having an outer diameter equal to an inner diameter of the tube and a plurality of longitudinally spaced apart crimp grooves disposed between the spaced apart segments (as shown in figures 1 & 3-6; paragraphs [0042-0044, 0061-0063] and figures 1 & 3-6, introduces the connector 210 to be secured to the coiled tubing 212, 214 via crimping).

	In regards to claim 12, Lovell discloses: wherein the crimp grooves comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube (as shown in figures 1 & 3-6). 
However, Lovell in view of Cunningam and Varkey appear to be silent in regards to: wherein the crimp grooves comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningam and Varkey to include for the crimp grooves to comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube to allow for securely connecting tubing segments. 


	In regards to claim 13, Lovell discloses: the splice connector (210; as shown in figures 1 & 3-6). 
However, Lovell in view of Cunningam and Varkey appears to be silent in regards to: the splice connector is formed from one of titanium and alloys thereof.
Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningam and Varkey to include the splice connector to be formed from one of titanium and alloys thereof to allow for withstanding high temperature, high pressure within the borehole during wellbore operations. 

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 

Applicant’s representative argues that the teachings of Lovell “…does not disclose retrieving an ESP, or any other device for that matter, from a well at the end of a spooled tube”. In response to Applicant's representative’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully notes that Lovell introduces for deploying at least tool 60 within the wellbore with a coiled tubing (i.e. at least element 30) conveyance, as disclosed in at least figure 1 and paragraphs [0033-0034]. With that being said, the teachings of Varkey were introduced as an additional teaching reference under a 35 U.S.C. 103 rejection since Varkey discloses a different type of tool (i.e. at least ESP 102) being introduced within the wellbore using coiled tubing (at least element 104), as shown in at least figures 1 & 4 therein. Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of obvious to include for an ESP to be conveyed via a tubing within the wellbore as taught by Varkey to allow for doing a workover or different wellbore operation to be conducted for purposes of improving the hydrocarbon production operation. 

Furthermore, Applicant’s representative states the following: “The Office Action states that the part of claim 5 not disclosed in Lovell, the square transition crimp grooves, is not a distinguishing feature of claim 5 because, ‘[n]onetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.’ The foregoing absent disclosure is not a mere “change in shape or configuration” as asserted in the Office Action. The claimed ESP is a relatively massive device, and exerts considerable axial stress on the tube in a way not provided by anything explicitly disclosed in Lovell”. Examiner notes that the case law was removed from the 35 U.S.C. 103 rejection as the statement was deemed unnecessary, in which the amendment does not constitute a new ground of rejection, as the Examiner is relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings (see MPEP 1207.03). 

	Additionally, Applicant’s representative “...disagrees with the assertion that Cunningham is applicable as a teaching that square crimp grooves can be used with a splice connector as recited in claim 5. Cunningham does not disclose a splice connector. Cunningham discloses what is known as a hose ‘barb’, which is a device used to connect a flexible conduit such as may be made from rubber, to a metal fitting or connector. The assembled hose and hose barb may be observed in Cunningham FIG. 1. The ordinary meaning of the word ‘splice’ is to join together two parts of the same material, device, component and the like. Attaching a hose to the connector shown in Cunningham is not within the meaning of the word ‘splice.’” Examiner respectfully notes that https://dictionary.cambridge.org/us/dictionary/english/splice defines “splice” as at least “to join two pieces of rope, film, etc. together at their ends in order to form one long piece”. Therefore, the splice connector as taught in Cunningham is commensurate in scope with that of the instant application’s specification unless it is further limited. Moreover, Cunningham discloses for the splice connector have a specific structural body comprising of square crimp grooves (at least figures 7-8 & 11-13 and column 4, lines 38-59 introduces “In accordance with a principal feature of the present invention, and as best seen in the enlarged view of FIG. 7, each of the fitting shank grooves 28 is basically a "square-cut" groove”; at least column 5, lines 17-35 introduces “…shrink-deformation of collar 36 thus radially compresses that portion of hose 34 telescopically axially overlapping fitting 26 and forces the wall inner surface 72 of hose 34 to bulge into and thereby partially penetrate each of the grooves 28”). 

	Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes the deficiencies as addressed in light of lacking particular steps may be beneficial in advancing prosecution. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Allowable Subject Matter
Claims 16-17 are allowed.

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 introduces at least the step of “…drilling out electrical conductors in the TEC for a longitudinal distance corresponding to a length of a first longitudinal extension of a splice connector…”. Lovell is the closest teaching and introduces for a splice connector for coupling spoolable coiled tubing, however, fails to at least teach the limitation of drilling out electrical conductors since there is no electrical conductors (or, something of the like) introduced therein. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require too significant of a redesign of the prior art system/method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676       

/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676